Citation Nr: 0305794	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left lung cancer 
with respiratory conditions of chronic obstructive pulmonary 
disease and pneumonectomy secondary to nicotine dependence 
for the purpose of accrued benefits.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  The appellant is the veteran's mother.  The 
veteran died on September [redacted], 1999.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's claim 
seeking accrued benefits for PTSD, as well as for left lung 
cancer with respiratory conditions of chronic obstructive 
pulmonary disease and pneumonectomy secondary to nicotine 
dependence.

In the representative's January 2003 informal hearing 
presentation, he raised the issue of an earlier effective 
date for the cause of the veteran's death.  This issue is 
referred to the RO for appropriate consideration.  It is 
pointed out that the VA has issued a proposed rule in 
instances where a liberalizing regulation concerning diseases 
presumptively associated with herbicide exposure has been 
allowed for the award of disability compensation or DIC.  
According to the proposed rule, in those instances, the 
effective date of the award may be made retroactive to the 
date of the claim or the date of a previously denied claim, 
even if that date is earlier than the effective date of the 
regulation establishing the presumption.  68 Fed. Reg. 4132 
(January 28, 2003) 





In the representative's informal hearing, he also raised the 
issue of service connection for nerve damage for the purpose 
of accrued benefits.  It is pointed out that the veteran did 
indeed have a claim of service connection for nerve damage to 
the neck with numbness of the arms, hands, and legs in 
appellate status at the time of his death in September 1999.  
The claim had been remanded by the Board in August 1998.  
Accordingly, the issue of service connection for nerve damage 
to the neck with numbness of the arms, hands, and legs for 
the purpose of accrued benefits is referred to the RO for 
appropriate consideration.  


REMAND

Regarding the appellant's claims, it is pointed out that her 
claims are in proper appellate status: the RO issued a March 
2000 decision denying service connection for accrued 
benefits; the appellant submitted an April 2000 notice of 
disagreement (NOD); the RO thereafter issued a July 2000 
statement of the case (SOC) and notified the appellant of the 
decision; and the appellant completed the appeal with a 
timely Form 1-9 submitted in July 2000.  

However, it is pointed out that the veteran's children, K. 
S., and M. S. (M. A. H. is the guardian of M. S.) have also 
filed claims for accrued benefits pursuant to 38 U.S.C.A. 
§ 5121.  The veteran's children initially filed their claims 
on VA Forms 21-4138 submitted in October 1999.  The RO 
thereafter issued a rating decision in March 2000 denying 
accrued benefits, informing the children of its decision.  In 
April 2000, M. S. submitted an NOD to the denial of the 
accrued benefits claim, and in May 2000, K. S. wrote that she 
had not been notified about the denial of the accrued 
benefits claim.  In a letter dated July 2000, the RO informed 
both M. S. and K. S. that their letters could not be accepted 
as valid NODs because neither of them had submitted a formal 
claim for accrued benefits.  The RO enclosed a VA Form 21-534 
and 21-614.  In June 2000, K. S. and M. S. submitted separate 
completed VA Forms 21-534.  Thereafter, in July 2000, the RO 
sent an SOC to the appellant, but not to the veteran's 
children.  

Regarding the question of whether the veteran's children 
submitted valid claims for accrued benefits, it is pointed 
out that the children later submitted complete applications 
for accrued benefits on VA Forms 21-534 in June 2000.  Also, 
the RO accepted the October 1999 forms as adequate to 
initiate the claims when it issued its March 2000 rating 
decision (the RO sent the rating decision to the children).  
For that reason, it is determined that a valid claim has been 
submitted, and after the March 2000 rating decision was 
submitted to the children, the children submitted valid NODs.  
Therefore, the Board is required to remand the claim so that 
the RO can issue a Statement of the Case (SOC). See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the RO should 
issue a SOC to K. S. and M. S. regarding the issues of 
entitlement to service connection for left lung cancer with 
respiratory conditions of chronic obstructive pulmonary 
disease and pneumonectomy secondary to nicotine dependence 
and PTSD for the purpose of accrued benefits.  

However, as stated above, the only issues that are in 
appellate status are the appellant's claims for accrued 
benefits.  Consideration of the veteran's childrens' claims 
could affect the appellant's claims for accrued benefits in 
the sense that pursuant to 38 U.S.C.A. § 5121 (a) (2) (B), 
the veteran's children are to be paid before dependent 
parents (under (a) (2) (C)) or under (a) (5), before claims 
for the person who bore the expense of the last sickness and 
burial.  Accordingly, it is determined that the children's 
claims of accrued benefits is inextricably intertwined with 
the appellant's issues of accrued benefits.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Holland v. Brown, 6 Vet. 
App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  
Therefore, before the RO addresses the appellant's issue of 
accrued benefits, the RO must address the children's claims 
of accrued benefits.  

Regarding the appellant's claim for service connection for 
PTSD for accrued benefits purposes, it is pointed out that 
the veteran was seen at the VA Northern Indiana Health Care 
System in Marion in August 1998 for possible symptoms of 
combat related PTSD.  It was noted that he was to be seen for 
a follow-up at the Vet Center.  However, records from a Vet 
Center in Indiana are not of record in the claims folder.  
These records are very important in light of the fact that 
they might show that the veteran was diagnosed with PTSD, and 
the fact that the veteran received the Combat Infantryman 
Badge for his service in Vietnam.  Accordingly, the RO should 
inquire of the local Vet Centers to see if the veteran 
received treatment there.  It is pointed out that 38 C.F.R. 
§ 3.1000 (d) (4) has been amended so that "Evidence in the 
file at date of death means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death."  67 Fed. Reg 65,707 - 
65,708 (October 28, 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant 
treatment records from the Vet Centers in 
Indiana to determine if the veteran was 
seen for PTSD and associate all such 
treatment records in the claims folder.  
The RO must document all efforts to 
obtain such records.  

2.  The RO should issue the veteran's 
children a Statement of the Case 
concerning entitlement to service 
connection for left lung cancer with 
respiratory conditions of chronic 
obstructive pulmonary disease and 
pneumonectomy secondary to nicotine 
dependence and PTSD for the purpose of 
accrued benefits.  If, and only if, the 
veteran's children complete their appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claims of service connection 
for left lung cancer with respiratory 
conditions of chronic obstructive 
pulmonary disease and pneumonectomy 
secondary to nicotine dependence and PTSD 
for the purpose of accrued benefits.   In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
G.H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




